Title: [February 1769]
From: Washington, George
To: 




Feby. 1st. Doctrs. Mercer & Rumney went away as did Mr. Addison’s sons &ca. I dind at Belvoir & returnd in the Evening.


   
   Before Mercer left, GW paid him £6 for seeing Patsy (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).



 


2. Rid to Muddy hole, Doeg Run, and the Mill.
 


3. Went a Gunning up the Creek—killd 7 Ducks. In the Afternoon Colo. F. Lewis & son Fieldg. & Mr. Rozer came here.

   
   
   Fielding Lewis, Jr. (1751–1803), was the eldest son of GW’s sister Betty and Col. Fielding Lewis. About 1769 Fielding Jr. married Ann (Nancy) Alexander, daughter of Mary Dent and Gerard Alexander of Alexandria, and settled in Fairfax County (sorleyMerrow Egerton Sorley, comp. Lewis of Warner Hall: The History of a Family . . .. 1935. Reprint. Baltimore, 1979., 142).



   
   mr. rozer: probably Henry Rozer (Rozier) of Prince George’s County, Md.



 


4. Mr. Rozer went away after breakfast, the others stayd. At home all day.


   
   GW today recorded losing 19s. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).



 


5. At home all day with Colo. Lewis &ca.

   
 


6. At home all day with &ca.
 


7. At home as above.
 


8. Colo. Lewis and son set of to go home but being stopd at Colchester by Ice returnd in the afternoon. I rid as far as the Mill with them.
 


9. Went a Ducking with Colo. Lewis. His son & Betcy Dandridge went to the Monthly Ball at Alexandria.
 


10. Went a shooting again. In the Afternoon fieldg. Lewis returnd from Ball.
 


11. Ducking till Dinner. Mr. Piper dind here. Betsy Dandridge came home in the Evening.
 


12. Mr. Piper went away after Breakfast. At home all day with Colo. Lewis & Son.
 


13. Colo. Lewis & Son set of for home. Rid into the Neck and to Muddy hole & Doeg Run.

 


14. Went a fox hunting—but started nothing. The two Colo. Fairfax’s dind here.
 


15. Rid to the Mill Doeg run, & Muddy hole.
 


16. At home all day, Joshua Evans who came here last Night put an Iron Ring upon Patcy (for Fits) and went away after Breakfast.


   
   Joshua Evans is probably the blacksmith of that name who was living in Loudoun County at this time and died there in 1773 (Loudoun County Wills, Book B, 71–79, Vi Microfilm). According to an English folk tradition dating from the fourteenth century, certain rings called cramp rings could relieve or cure epileptic convulsions when worn on a finger. These rings varied in design and composition, depending on a particular blessing, inscription, or material for their supposed efficacy (jones [2]William Jones. Finger-Ring Lore: Historical, Legendary, & Anecdotal. New ed. London, 1898., 154–55, 162–65, 522–26). GW today paid Evans £1 10s. for his service (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).



 


17. Rid out with my hounds. Started a fox and lost it, after an hours chase. Doctr. Rumney came in the Afternoon.
 


18. Went a hunting with Doctr. Rumney. Started a fox or rather 2 or 3 & catchd none. Dogs mostly got after Deer & never joind.

   
   On this date GW paid Rumney for his medicines and visits during the past 12 months: £4 18s. on his own account and £19 6s. 6d. for Patsy Custis (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 287).


 


19. Went to Pohick Church & returnd to Dinner.
 


20. Went up to Alexandria to Court. Returnd home in the Evening.


   
   While GW was in town, he apparently visited Dr. Rumney, who today supplied more ingredients for decoctions and another box of pills for Patsy Custis (receipt from William Rumney, 21 Sept. 1770, ViHi: Custis Papers). The February court lasted three days (Fairfax County Order Book for 1768–70, 76–92, Vi Microfilm).



 


21. Went to Court again and returnd home at Night.


   
   The court today ordered GW and Col. John West to “settle & adjust accounts” in a dispute between William Payne and Francis Dade and to report at the next court, their decision to be the court’s official judgment in the case. The report was not made until 18 April, when Dade was ordered to pay Payne 992 pounds of tobacco plus costs (Fairfax County Order Book for 1768–70, 85, 125, Vi Microfilm).



 


22. At Court again & home in the Eveng.

 


23. Rid to Muddy hole Doeg run and the Mill.
 


24. At home all day without Company.
 


25. At home all day receiving my Goods from Captn. Johnstouns Craft.


   
   Capt. John Johnstoun, master of the ship Lord Camden, brought goods from London shipped by Robert Cary & Co. for GW. The goods totaled £315 13s. 6d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 198).



 


26. At home all day alone.
 


27. Fox hunting with Colo. G. Fairfax & Mr. Warnr. Washington. Started & killd a Dog fox after havg. him on foot three hours & hard runng. an hour and a Qr. Dined at Colo. Fairfax’s.
 


28. At home all day. Mr. Warnr. Washington & Lady & Miss Betcy Washington came here and staid all Night.


   
   betcy washington: probably Warner Washington’s niece Elizabeth, daughter of Henry Washington (c.1718–1763) of Middlesex County.



